HEDRICK, Judge.
It is the duty of the trial judge to declare and explain the law arising on the evidence given in the case. G.S. § 1A-1, Rule 51(a); N.C. Board of Transportation v. Rand, 299 N.C. 476, 263 S.E. 2d 565 (1980); Rector v. James, 41 N.C. App. 267, 254 S.E. 2d 633 (1979). This means, among other things, that the judge must submit to the jury such issues as when answered by them will resolve all material controversies between the parties, as raised by the pleadings and the evidence. Link v. Link, 278 N.C. 181, 179 S.E. 2d 697 (1971); Howell v. Howell, 24 N.C. App. 127, 210 S.E. 2d 216 (1974). See also G.S. § 1A-1, Rule 49(b). See, generally, Harrison v. McLear, 49 N.C. App. 121, 270 S.E. 2d 577 (1980).
Paragraph two of the paper writing admittedly executed by plaintiff and defendant in pertinent part provides:
*2072. TERM OF AGREEMENT: In consideration of the substantial investment by RENTAL [plaintiff] in merchandise and equipment to provide service to CUSTOMER [defendant], this Agreement shall continue for thirty (30) months from the installation date, and shall continue from year to year thereafter, provided it is not terminated by either party by written notice to the other at least sixty (60) days prior to the expiration of the initial term or any renewal term. ...
If the CUSTOMER fails to comply with this Agreement, or if the CUSTOMER elects to terminate it for any reason prior to the expiration of the term above stated, the CUSTOMER will pay RENTAL as liquidated charges, an amount equal to one-half of the total regular weekly rental multiplied by the number of weeks remaining in the term, plus the current replacement value of any garments not returned to RENTAL.
The evidence is sufficient to raise an inference that the parties intended to enter into a thirty month contract. However, we believe that the evidence is also sufficient to raise an inference that the parties intended to enter into a contract for a renewal term. The paper writing (plaintiffs Exhibit No. 1), admittedly executed by both parties, refers to an original contract to be effective for thirty months from the “installation date,” but the same paper writing also refers to a “renewal” agreement. We think it significant that plaintiffs Exhibit No. 1, the contract form used by the parties, contained in the upper right hand corner the word “renewal” with a blank to be filled in, and the words “installation date” with a blank to be filled in. Defendant’s president, Bynum, testified that the blank beside the word “renewal” had already been filled in with the date “10/16/78” when he executed the agreement. Plaintiffs general manager, Miller, testified that when he received the agreement executed by defendant he personally struck out the date “10/16/ 78” and filled in the blank beside the words “installation date” with the date “12-11-78.” When the testimony of defendant’s president is considered together with plaintiffs Exhibit No. 1, we are of the opinion that the evidence raises the inference sufficient to be submitted to the jury that defendant intended *208only to enter into a contract for a renewal term. Therefore, the only controversy raised by the evidence is whether the parties intended to enter a thirty month contract, or whether they intended to enter a contract for a renewal term.
The first issue submitted to the jury, in our opinion, does not resolve the controversy between the parties. This issue refers to a contract “to become effective on the installation date of December 11th, 1978, with the terms of the contract to be as set forth in paragraph two (2) of the contract.” The provisions of paragraph two of plaintiff’s Exhibit No. 1 refer to the “installation date” only as the beginning point of a full thirty month contract, and not as the beginning point of any renewal term. Thus, the issue submitted precludes any consideration by the jury that the parties intended to enter into a contract for a renewal term.
In order to resolve the controversy raised by the evidence, the jury must be given the opportunity to determine (1) whether the parties intended to enter into a thirty month contract, and (2) whether the parties intended to enter a contract for a renewal term. If the jury answers the first issue yes, there would be no necessity to answer the second issue, but if the jury answers the first issue no, it must answer the second issue. There is no controversy that defendant breached the contract, and there would be no necessity to submit such an issue. Whichever issue the jury answers in the affirmative, the court can calculate the damages from paragraph two of plaintiffs Exhibit No. 1.
Because of the error in the submission of an improper issue, there must be a new trial with respect to plaintiffs claim. Since no error has been assigned by defendant to the portion of the judgment directing a verdict for plaintiff with respect to defendant’s counterclaim, that portion of the judgment will be affirmed.
New trial in part; affirmed in part.
Judge Martin (Robert M.) concurs.
Judge Clark dissents.